DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/26/2019 that has been entered, wherein claims 1-15 are pending and claims 11-13 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 14-15 in the reply filed on 1/26/2022 is acknowledged.
Claims 11-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "the back electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the back electrode" will be interpreted as "a back electrode".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2017/0194505 A1) as cited in the IDS of 2/7/2021.

a glass substrate(110, ¶0025) comprising principal surfaces(110c, 110d) and a side face(side of V2); 
a pixel structure(132, ¶0027) disposed on one principal surface(110c) of the principal surfaces of the glass substrate(110, ¶0025); 
an input electrode(P1, ¶0041), disposed on the one principal surface(110c), for inputting a driving signal( ¶0036) to the pixel structure(132, ¶0027); 
a back connection member( P2, ¶0041) disposed on an other principal surface(110d) of the principal surfaces of the glass substrate(110, ¶0025) so as to be electrically connected to the input electrode(P1, ¶0041); and 
a first insulating layer(PV on 110d, ¶0027) disposed on the other principal surface(110d), the first insulating layer(PV on 110d, ¶0027) comprising a top face located above a top face of the back connection member( P2, ¶0041).

    PNG
    media_image1.png
    455
    879
    media_image1.png
    Greyscale



Regarding claim 3, Cho teaches the display apparatus according to claim 1, wherein the first insulating layer(PV on 110d, ¶0027) is located in a position corresponding to a placement position of the pixel structure(132, ¶0027).

Regarding claim 4, Cho teaches the display apparatus according to claim 1, wherein a driver device(T2, ¶0041, ¶0039) for supplying driving signals( ¶0036) is disposed on the other principal surface(110d), and a top face of a back wiring line(please see examiner annotated Fig. 4) for connecting the driver device(T2, ¶0041, ¶0039) and the back connection member( P2, ¶0041) is located below the top face of the first insulating layer(PV on 110d, ¶0027).

Regarding claim 5, Cho teaches the display apparatus according to claim 1, wherein a side wiring line(150, ¶0041) is disposed on a side face of the glass substrate(110, ¶0025), and the side wiring line(150, ¶0041) connects the input electrode(P1, ¶0041) and the back connection member( P2, ¶0041).

Regarding claim 7, Cho teaches a glass substrate(Fig. 5), comprising: 

a back connection member( P2, ¶0041) disposed on an other principal surface(110d) so as to be electrically connected to the input electrode(P1, ¶0041); and 
a first insulating layer(PV on 110d, ¶0027) on the other principal surface(110d), the first insulating layer(PV on 110d, ¶0027) lying over an effective region comprising the plurality of pixel structures(132, ¶0027), the first insulating layer(PV on 110d, ¶0027) comprising a top face located above a top face of the back connection member( P2, ¶0041).

Regarding claim 8, Cho teaches the glass substrate(110, ¶0025) according to claim 7, wherein the back connection member( P2, ¶0041) is covered with a second insulating layer(G12, ¶0041), and 
the top face of the first insulating layer(PV on 110d, ¶0027) is located above a top face of the second insulating layer(G12, ¶0041).

Regarding claim 10, Cho teaches the glass substrate(110, ¶0025) according to claim 7, wherein a side wiring line(150, ¶0041) is disposed on a side face contiguous to the one principal surface(110c) and the other principal surface(110d), and the side wiring line(150, ¶0041) connects the input electrode(P1, ¶0041) and the back connection member( P2, ¶0041).

Regarding claim 14, Cho teaches a display apparatus(Fig. 5), comprising: 
a glass substrate(110, ¶0025) comprising principal surfaces(110c, 110d) and a side face(side of V2); 
a pixel structure(132, ¶0027) disposed on one principal surface(110c) side of the principal surfaces of the glass substrate(110, ¶0025); 
a front connection member(P1, ¶0041), comprising an input electrode(P1, ¶0041), disposed on the one principal surface(110c) side, the input electrode(P1, ¶0041) for inputting a driving signal( ¶0036) to the pixel structure(132, ¶0027); 
a back connection member( P2, ¶0041) disposed on an other principal surface(110d) side of the principal surfaces of the glass substrate(110, ¶0025), the back connection member( P2, ¶0041) electrically connected to the input electrode(P1, ¶0041); 
a first insulating layer(PV on 110d, ¶0027) disposed on the other principal surface(110d) side, the first insulating layer(PV on 110d, ¶0027) comprising a top face located above a top face of the back connection member( P2, ¶0041); and 
a pixel-structure placement member(PV on 110c, ¶0027) on the one principal surface(110c) side, the pixel-structure placement member(PV on 110c, ¶0027) lying between the pixel structure(132, ¶0027) and the glass substrate(110, ¶0025), the pixel-structure placement member(PV on 110c, ¶0027) comprising a top face located above a top face of the front connection member(P1, ¶0041).


a top face of the second insulating layer(G12, G11, ¶0041), on the other principal surface(110d) side, is located below the top face of the first insulating layer(PV on 110d, ¶0027), and a top face of the second insulating layer(G12, ¶0041), on the one principal surface(110c) side, is located below the top face of the pixel-structure placement member(PV on 110c, ¶0027).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim  6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0194505 A1) as cited in the IDS of 2/7/2021 in view of Watanabe (US 2019/01033513 A1).
Regarding claim 6, Cho teaches the display apparatus according to claim 5, wherein the back connection member(P2, ¶0041) comprises a back electrode(P2, ¶0041) 

Cho is silent in regards to a back cover wiring line, and the back cover wiring line comprises a material of the side wiring line(150, ¶0041).

Watanabe teaches a display apparatus(Fig. 1) comprising a back cover wiring line(43, ¶0098), and the back cover wiring line(43, ¶0098) comprises a material(copper, ¶0098) of the side wiring line(43, ¶0098). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho, to include a back cover wiring line, and the back cover wiring line comprises a material of the side wiring line, as taught by Watanabe, in order to relax stress .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0194505 A1) as cited in the IDS of 2/7/2021 in view of  Tsuruoka et al. (US 2015/0187807 A1).
Regarding claim 9, Cho teaches the glass substrate(110, ¶0025) according to claim 7, wherein a driver device(T2, ¶0041, ¶0039) that generates the driving signal( ¶0036) is disposed on the other principal surface(110d).

Cho is silent in regards to the driver device(T2, ¶0041, ¶0039) is located in a position other than a placement position of the first insulating layer(PV on 110d, ¶0027).

Tsuruoka teaches a glass substrate(Fig. 6) wherein the driver device(15, ¶0049) is located in a position other than a placement position of the first insulating layer(13, ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho, so that the driver device is located in a position other than a placement position of the first insulating layer, as taught by Tsuruoka, in order to reduce the effects caused by heat on the display region and to control water from entering each pixel of the display region(¶0045).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892